            Case 1:10-cr-00228-LTS Document 1529 Filed 06/11/19 Page 1 of 1

     NEW YORK                                                                                                             SHANGHAI
      LONDON                                                                                                               ATLANTA
    SINGAPORE                                                                                                             BALTIMORE
   PHILADELPHIA                                          FIRM and AFFILIATE OFFICES                                      WILMINGTON
     CHICAGO                                                                                                                 MIAMI
  WASHINGTON, DC                                                                                                         BOCA RATON
  SAN FRANCISCO                                                                                                          PITTSBURGH
                                                          ERIC R. BRESLIN
  SILICON VALLEY                                                                                                           NEWARK
                                                    DIRECT DIAL: +1 973 424 2063
     SAN DIEGO                                     PERSONAL FAX: +1 973 556 1552                                          LAS VEGAS
    LOS ANGELES                                   E-MAIL: ERBreslin@duanemorris.com                                      CHERRY HILL
      TAIWAN                                                                                                             LAKE TAHOE
      BOSTON                                              www.duanemorris.com                                             MYANMAR
     HOUSTON                                                                                                                 OMAN
      AUSTIN                                                                                                       A GCC REPRESENTATIVE OFFICE
                                                                                                                        OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                                    ALLIANCES IN MEXICO
                                                                                                                        AND SRI LANKA




June 11, 2019


VIA ECF

Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

          Re:        United States v. Crupi, 10-cr-228 (LTS)

Dear Judge Swain:

       We are the attorneys for JoAnn Crupi. We write to request a further modification in Ms.
Crupi’s status from home detention to a curfew to be administered by Probation.

       We have conferred with Assistant United States Attorney David Abramowicz and he has
authorized me to represent to the Court that the government will defer to Probation on this
application.

       I have also spoken to Senior United States Probation Officer Jessica Alberts who has
advised me that she will make her position known to the Court directly.

                                                                                      Respectfully submitted,

                                                                                          /s/ Eric R. Breslin
                                                                                      Eric R. Breslin




cc: All counsel of record (via ECF)

D UANE M ORRIS LLP    A DELAWARE LIMITED LIABILITY PARTNERSHIP                                 GREGORY R. HAWORTH, RESIDENT PARTNER

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800                                      PHONE: +1 973 424 2000    FAX: +1 973 424 2001
NEWARK, NJ 07102-5429
